Name: Council Regulation (EEC) No 1680/79 of 10 July 1979 on the supply of skimmed-milk powder to the Office of the United Nations High Commissioner for Refugees for distribution to the South East Asian refugees as emergency food aid pursuant to Regulation (EEC) No 828/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/50 Official Journal of the European Communities 1 . 8 . 79 COUNCIL REGULATION (EEC) No 1680/79 of 10 July 1979 on the supply of skimmed-milk powder to the Office of the United Nations High Commissioner for Refugees for distribution to the South East Asian refu ­ gees as emergency food aid pursuant to Regulation (EEC) No 828/78 for emergency food aid in the form of skimmed-milk powder ; whereas its needs warrant food aid from the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1978 programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 828/78 of 25 April 1978 on the supply of skimmed-milk powder as food aid to certain developing countries and special ­ ized bodies under the 1978 programme (2) provides for a reserve of 5 039 tonnes of skimmed-milk powder ; whereas 1 869 tonnes of this reserve are still available ; Whereas the Office of the United Nations High Commissioner for Refugees has submitted a request HAS ADOPTED THIS REGULATION : Article 1 Of the 1 869 tonnes of skimmed-milk powder remaining of the reserve provided for by Regulation (EEC) No 828/78 , 1 500 tonnes shall be allocated to the Office of the United Nations High Commissioner for Refugees for distribution to the South East Asian refugees as emergency food aid . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1979 . For the Council The President G. COLLEY ( ¢) OJ No L 115, 27 . 4 . 1978 , p. 1 . (2 ) OJ No L 115, 27. 4 . 1978 , p . 3 .